FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                    UNITED STATES COURT OF APPEALS October 13, 2010

                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 MARCELLUS H. BAKER, SR.,

              Plaintiff - Appellant,                      No. 10-3128
                                             (D.C. No. 6:09-CV-01214-MLB-KMH)
 v.                                                       (D. Kansas)
 TARGET CORPORATION,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this appeal. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Marcellus H. Baker, Sr., proceeding pro se, appeals the dismissal of his

claim against his former employer, Target Corporation, for failure to state a

claim. We affirm.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Mr. Baker was formerly employed by Target as a Bike Specialist. He

alleges that Target discriminated against him from April 1, 2009, until June 16,

2009. Further, he claims that on April 22, 2009, he was wrongly accused of

failing to perform his work duties.

      On June 1 and June 19, 2009, Mr. Baker filed complaints with the Kansas

Human Rights Commission (“KHRC”) and the Equal Employment Opportunity

Commission (“EEOC”). In his complaints, he checked every box alleging

discrimination based on race, color, sex, religion, national origin, retaliation, age,

and disability. While Mr. Baker claims the EEOC intake worker checked all the

boxes, he provides no evidence of that. On June 13, the EEOC found no

violations and issued Mr. Baker a right to sue notice.

      On July 9, Mr. Baker filed his pro se complaint against Target, alleging

discrimination based on race, national origin, gender, religion, age, disability and

retaliation, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§ 2000e - 2(a)(1) & 2000e-3(a), the Americans with Disabilities Act of 1990, 42

U.S.C. §§ 12101 - 12213, and the Age Discrimination in Employment Act of

1967, 42 U.S.C. §§ 621- 634. Mr. Baker also alleged that Target had failed to

accommodate his disability.

      While noting Mr. Baker’s pro se status, the district court nonetheless

dismissed his complaint:




                                          -2-
             The court agrees with [Target] that all but one sentence in
      plaintiff’s factual allegations are conclusory statements. Plaintiff
      provides no statement of fact that support[s] his claim[s] for
      discrimination based on race, gender, national origin, religion, age,
      or disability. Nor has plaintiff provided any statement of fact as to
      how [Target] allegedly harassed him. . . . Therefore, plaintiff’s Title
      VII, ADEA, and ADA discrimination claims are dismissed under
      Fed. R. Civ. P. 12(b)(6).

Memorandum & Order at 4. While acknowledging that Mr. Baker provided

“slightly more factual support for his retaliation claim, the court still finds that

the allegations are insufficient to support such a claim.” Id. The court further

found that Mr. Baker failed to exhaust his claim about failure to accommodate,

and it was subject to dismissal as well.

      In sum, the court granted Target’s motion to dismiss. We have carefully

reviewed the record and, while we acknowledge the leeway allowed pro se

plaintiffs, we agree that the district court properly dismissed Mr. Baker’s action.

We also deny all pending motions.

      For the foregoing reasons, we AFFIRM the district court’s order dismissing

this action.

                                                 ENTERED FOR THE COURT


                                                 Stephen H. Anderson
                                                 Circuit Judge




                                           -3-